ACCEPTED
                                                                                        06-14-00178-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  5/18/2015 12:00:00 AM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK

     CASE NUMBERS: 06-14-00178-CR; 06-14-00179-CR; 06-14-00180-CR;
                          06-14-00181-CR
                                                                 FILED IN
                                                          6th COURT OF APPEALS
WILLIAM JAMES AKIN                           IN THE COURT OFTEXARKANA,
                                                              APPEALSTEXAS
                                                          5/18/2015 8:26:00 AM
V.                                           SIXTH COURT OF APPEALS
                                                              DEBBIE AUTREY
                                                                  Clerk
THE STATE OF TEXAS                           TEXARKANA, TEXAS

         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes, WILLIAM JAMES AKIN Appellant in the above styled and

numbered causes, and moves this Court to grant an extension of time to file

appellant's briefs, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.     This case is on appeal from the 336th District Court of Fannin County,

Texas.

      2.     The cases below were styled the State of Texas v. William James

Aken, and numbered CR-13-24791 CR-13-24795 CR-13-24796 CR-13-24979.

      3.     Appellant was convicted of sexual assault of a child in one case and

indecency with a child by sexual contact in three cases.

      4.     Appellant was assessed a sentence of twenty years in each case with

the sentences to run concurrently on September 12, 2014.

      5.     Notice of appeal was given on September 25, 2014.

      6.     The clerk's record was filed on January 23, 2015; the reporter's record
was filed on March 19, 2015.

      7.     The appellate brief is presently due on May 20, 2015.

      8.     Appellant requests an extension of time of 60 days from the present

date, i.e. May 16, 2015.

      9.     No extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated in the Texas Department of

Corrections, Institutional Division.

      11.    Appellant relies on the following facts as good cause for the requested

extension: Appellant’s counsel is lead counsel in a capital murder case styled the

State of Texas v. Christopher Holder pending in the 416 th Judicial District Court of

Collin County, Texas. This case will commence jury selection on May 18, 2015.

Counsel has been focused on preparing this case for trial. This case will most likely

take two weeks of jury trial. Consequently, counsel has not had sufficient time to

review the records in these cases before this Court and prepare appellant’s briefs

      Counsel has read this Court’s rules concerning requests for extensions.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                    Respectfully submitted,


                                    Steven R. Miears
                                    Lawyer
                                    SBOT #14025600
                                    POB 736
                                    Bonham, Texas 75418
                                    903 640 4963
                                    903 640 4964 Fax
                                    SteveMiears@msn.com


                        CERTIFICATE OF SERVICE

      The undersigned certifies that a true copy of the foregoing motion for
extension to file briefs on appeal has been e-filed on the District Attorney of
Fannin County, Texas contemporaneously with the date of the e-filing of this
motion.

                                           ______________________________
                                                           Steven R. Miears